Citation Nr: 1814573	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include congestive heart failure as secondary to herbicide agent exposure.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


ATTORNEY FOR THE BOARD

 T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from July 1965 to August 1968, to include service in the Republic of Vietnam.  He died in July 2002.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequently, the Albuquerque, New Mexico, RO assumed jurisdiction.

In May 2014, the appellant requested a hearing before a Veterans Law Judge.  A hearing was scheduled for May 4, 2017, in Albuquerque, New Mexico.  In April 2017, the appellant reported that she was unable to attend the hearing due to financial and medical reasons.  She requested that a VA representative come to her home or a hearing by Skype.  Unfortunately, these types or hearing are not currently available.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's congestive heart failure either began during or was otherwise caused by his naval service

2.  The Veteran died in July 2002.  The certificate of death lists the cause of death as terminal liver cancer, end state renal disease, and hypertension.

3.  At the time of death, the Veteran did not have any service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for service connection for congestive heart failure, including as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must: (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the appellant of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified of the required information in letter dated in January 2011. 

Furthermore, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this claim at this time is warranted. 

Here, while a VA examination was not provided, one is not needed.  Here, there is no allegation or evidentiary suggestion that the Veteran's liver cancer, end state renal disease, or hypertension began in service or within a year of separation.  In addition, the appellant asserts that the Veteran's congestive heart failure was due to his herbicide agent exposure.  Unfortunately, congestive heart failure has not been associated with exposure to certain herbicide agents, and thus, is not entitled to presumptive service connection, and a medical professional would therefore have nothing to base service connection on.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service records show that he had service in the Republic of Vietnam.  Thus, herbicide exposure is conceded.

The appellant asserts that the Veteran was entitled to service connection for congestive heart failure due to his herbicide agent exposure.

While ischemic heart disease (IHD) is subject to presumptive service connection for herbicide agent exposure, congestive heart failure is not a disease subject to presumptive service connection.  38 C.F.R. § 3.309.  IHD is defined as  "an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand."  75 FR 14393; See Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008).  This definition is limited to conditions that directly affect the myocardium.  Therefore, based on the definition found in Harrison's, IHD pertains only to conditions that directly affect the muscles of the heart.  Heart failure is defined as a complex clinical syndrome that results from structural or functional impairment of ventricular filling or ejection of blood, which in turn leads to the cardinal clinical symptoms of dyspnea and fatigue and signs of heart failure, namely edema and rales.  See Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 279, Heart Failure: Pathophysiology and Diagnosis, 2008).  Therefore, IHD and heart failure are distinct diagnoses.  As such, presumptive service connection based on herbicide agent exposure is not warranted.

The Veteran's STRs show that he had normal examinations of his heart at his June 1965 entrance physical and at his August 1968 separation physical.  His STRs do not show any complaints, symptoms, treatment, or diagnosis of congestive heart failure.

After his separation from service, the medical records do not show any complaints, treatment, or diagnoses congestive heart failure for more than three decades after his separation from service.  There is also no competent medical opinion of record which even suggests that the Veteran's congestive heart failure might be related to his service, to include as a result of any exposure therein.

Consideration has been given to the assertions of appellant that the Veteran's congestive heart failure is due to his active service.  She is clearly competent to report the Veteran's symptoms of congestive heart failure, such as shortness of breath of difficulty breathing, which she has not necessarily done.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the appellant may describe congestive heart symptoms, she lacks the medical training or qualification either to diagnose the Veteran with congestive heart failure or to determine its etiology.  Id. 

The Board notes that no heart problems were noted at enlistment, during his active service, or at separation.  In addition, congestive heart failure was not diagnosed within one year of separation from service.  

The record contains no evidence of treatment for congestive heart failure in service, the medical evidence does not document any congestive heart failure treatment for the year following his separation from service, and, as such, the Veteran was not entitled to presumptive service connection for congestive heart failure.  Therefore, the presumption of service connection has not been triggered.

While no medical opinion of record was obtained to address the etiology, the Veteran's claims file is void of any competent evidence even suggesting that his congestive heart failure either began during or was otherwise caused by his active service.

Accordingly, the criteria for service connection have not been met for congestive heart failure.  That is, the evidence does not show congestive heart failure was diagnosed in service or within a year of service and the weight of the evidence is against a finding that the Veteran's congestive heart failure existed continuously since service.  Therefore, the claim is denied. 

Cause of Death

In August 2002, the appellant filed claim for service connection for the cause of the Veteran's death.  In December 2002, the Waco, Texas, RO denied the claim.  On September 28, 2010, a special review of the Veteran's file was mandated.  In November 2011, the Waco, Texas, RO again denied the claim.  The appellant has appealed.

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.

The Veteran died in July 2002.  His death certificate identified the cause of his death as terminal liver cancer, end state renal disease, and hypertension.  At the time of his death, the Veteran had no service connected disabilities.

As such, the Veteran had no service connected disabilities at the time of his death.  Based on the evidence of record, the Board finds that a service-connected disability was not the principal cause of death.

Accordingly, the claim for service connection for the cause of the Veteran's death must be denied. 





ORDER

Service connection for congestive heart failure is denied.

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


